PEARSON, Judge.
The defendants, Herman Bistricer and Betty Bistricer, appeal an order denying their motion to dismiss for failure to acquire personal jurisdiction over them pursuant to Sections 48.161 and 48.181, Florida Statutes (1975).1 It affirmatively appears from the complaint filed that the plaintiffs do not allege that these defendants are non-residents of the State of Florida or, in the alternative, that they are concealing themselves.
The motion should have been granted pursuant to the rule set forth in Red Top Cab & Baggage Co. v. Holt, 154 Fla. 77, 16 So.2d 649 (1944). See also Chase Manhattan Bank v. Banco Del Atlantico, 343 So.2d 936 (Fla. 3d DCA 1977), and Nichols v. Seabreeze Properties, Inc., 302 So.2d 139 (Fla. 3d DCA 1974).
Reversed.

. The appellees have failed to file a brief in support of the order that they received from the trial court.